 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522 Main Street Terrace Care Center and Mary Cath-erine Craig.  Case 9ŒCAŒ35620 January 29, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX            AND HURTGEN On September 16, 1998, Administrative Law Judge John H. West issued the attached decision.  The Respon-dent filed exceptions, and a supporting brief.  The Gen-eral Counsel filed an answering brief and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Main Street Terrace Care Center, Lancaster, Ohio, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Patricia Fry, Esq., for the General Counsel. Geoffrey E. Webster, Esq., for the Respondent. DECISION STATEMENT OF THE CASE JOHN H. WEST, Administrative Law Judge: Upon a charge filed in this case by Mary C. Craig (the Charging Party) on January 5, 1998, as amended on April 3, 1998, a complaint was issued on April 3, 1998, alleging that Main Street Terrace Care Center (the Respondent) violated Section 8(a)(1) of the Na-tional Labor Relations Act (the Act), by discharging Mary Craig because she engaged in specified concerted activities and by orally promulgating a rule prohibiting employees from dis-cussing their wages among themselves. Respondent denies violating the Act.                                                                                                                      1  The  Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 Member Hurtgen agrees with the conclusion that the Respondent™s discharge of employee Craig violated Sec. 8(a)(1) of the Act.  How-ever, he is concerned about possible implications  of the judge™s deci-sion.  In this regard, the judge specifically noted (1) the Respondent™s ﬁat willﬂ employment policy and (2) the fact that the Respondent told Craig that it was not required to have a reason for the discharge.  Mem-ber Hurtgen wishes to make it clear that a  prima facie case is not sup-ported by a refusal to supply a  contemporaneous justification for a discharge.  Rather, Member Hurtgen agrees that the prima facie case is supported  by other facts found by the judge.  A failure to supply a contemporaneous justification for a discharge is a factor to be consid-ered in determining whether there has been a rebuttal of the prima facie case. Since the administrative law judge does not rely on the  existence of an ﬁat willﬂ employment policy or the refusal to supply a contempora-neous justification for a discharge in establishing the prima facie case, Chairman Truesdale and Member Fox find it unnecessary to address Member Hurtgen™s comments concerning the reliance on such factors.    On the entire record, including my observation of the de-meanor of the witnesses, and after due consideration of the briefs filed by the General Counsel and the Respondent, I make the following FINDINGS OF FACT I. JURISDICTION Respondent, a corporation, is engaged in the operation of a nursing home for the elderly at Lancaster, Ohio. The complaint alleges, the Respondent admits, and I find that at all times ma-terial Respondent has been an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and a health care institution within the meaning of Section 2(14) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES Facts Mary Craig was hired by Respondent through Margie Keis-ter, its then dietary manager, in June 1996 as a dietary aide.  Shortly after she began working, Mary Craig was promoted to cook, which involved a pay raise. When she was hired, Mary Craig was told by Margie Keister not to tell anyone how much she was making because it would cause hard feelings, and the management did not want it known that some of the employees were paid more than others even though they did the same job. Sometime after she became a cook at Respondent™s facility she received a writeup from Keister for burning chili one time. In January 1997 Respondent hired Mary Ann Jeffers as a dietary manager when Keister became a dietary aide. It was Jeffers™ first supervisory position. Jeffers testified that Respon-dent has three or four dietary aides1; that Respondent also em-ploys cooks2; that she makes up the employee schedules for the dietary departments3; that she works from 7 a.m. to 3 p.m.; that the kitchen is located on the first floor and her office is located in the basement; that she spends from 4 hours to all day in her office depending on the demands on her time; that she is re-sponsible for telling employees if they are getting raises or if their pay is being changed, and she tells employees to keep their changed pay confidential and not discuss it with other employees; and that she told employees that the owner of the facility did not want everyone talking about how much money other people were making. April Craig, Mary Craig™s daughter, was hired by Respon-dent in March 1997 as a dietary aide. April Craig testified that when Jeffers hired her Jeffers told her that she was not allowed to discuss her paycheck with anyone. In October 1997 Jeffers gave Mary Craig an annual evalua-tion, General Counsel™s Exhibit 5. The evaluation is dated ﬁ7Œ14Œ97.ﬂ  Mary Craig was supposed to receive the evaluation in the summer at about the time of her anniversary date but Jeffers apparently had not been able to write it up at that time. The evaluation shows that of the seven categories involved on the  1 Their job description was received as G. C. Exh. 2. 2 Their job description was received as G. C. Exh. 3. 3 See for example G.C. Exh. 4. 327 NLRB No. 101  MAIN STREET TERRACE CARE CENTER 523 form, Mary Craig received four outstandings and three above 
average ratings; that her overall 
point rating placed her in the 
outstanding category; that she received an outstanding in the 

category ﬁPERSONALITYﬂ
4; and that Jeffers wrote on Mary 
Craig™s evaluation form the fo
llowing: ﬁMary is a very good 
employee.  She is very dependable, very cooperative and a very 
hard worker!ﬂ
5 In October 1997 Mary Craig received employee of the 
month, General Counsel™s Exhibit 6.
 Jeffers testified that all of 
the employees at the facility vote for the employee that they 

want to be the employee of th
e month; that the employees are 
given a blank piece of paper when they vote; and that the em-
ployee chosen receives a certificate, money, and has their name 
placed on a plaque at the facility. 
With respect to Mary Craig becoming involved in trying to 
get other employees™ problems co
rrected, Jeffers testified that 
Mary Craig came to her more than once about getting her 

daughter, April Craig™s, paychecks corrected; and that Mary 
Craig indicated that she was going to help her daughter get 
unemployment. Mary Craig testif
ied that she spoke to Jeffers 
about her daughter™s paycheck several times; that she also 
spoke to Tracy Wentz, an administrative assistant who is in 
charge of payroll, about April Craig™s paycheck; that one of the 
problems with April Craig™s paycheck was that she would work 
a double shift and either not get 
paid overtime for the second 
shift or not get paid for the second shift at all; that in the spring 

of 1997 employee Joyce Rigby complained to her that Respon-
dent™s administrator, Lisa Coch
ran, cut her pay in that, unlike 
April Craig, Rigby, after the change, received only one rate 

whether she worked as a dietary aide or a cook; that she spoke 
to Jeffers about the Rigby situa
tion and subsequently the situa-
tion was corrected to Rigby™s satisfaction; that in September 
1997 Jeffers told her and Tracy Jackson, the morning cook,
6 that they would be getting a raise but they should not say any-
thing to the other employees in the kitchen because they were 
not getting the raise; that later they asked Jeffers how much the 

raise would be and Jeffers told them it was going to be about 50 
cents; that she received a raise of 25 cents and when she asked 

Jackson, who had worked at Respondent longer than she did, 
how much she received, Jackson said that she did not get any 
raise; that she saw the raise on her paycheck in November 
1997; that between September 1997 and when she received the 
raise in November 1997 she discussed the fact with Jackson 
that they did not receive the promised raise; that before she 

received the raise Jeffers asked her what was the matter with 
Jackson and she told Jeffers that she, Jeffers, promised a raise, 
they did not get it and Jackson 
was mad about it; and that Jef-
fers left the room and returned 
later and indicated that it was the mistake of the payroll clerk. Rigby testified that when she 
started at Respondent she was getting two pay rates, namely, 
one for when she was a cook and one for when she was a die-
tary aide; that subsequently he
r pay was cut back so that she 
was receiving one rate, which was lower than the rate she pre-

viously received when she worked
 as a cook; that she was upset 
with the change and she spoke to
 Jeffers about it; that she spoke 
to Mary Craig about the change and Mary Craig offered to 
                                                          
                                                           
4 According to the form this 
includes ﬁAppearance, Courtesy, 
Friendliness and Expressionﬂ And th
e outstanding rating in this cate-
gory stands for ﬁConsistently Inspires Confidence.ﬂ 
5 Jeffers also checked off the box for recommend continued em-
ployment. 
6 Mary Craig was the afternoon cook. 
speak to Jeffers about it for her; and that it was her understand-
ing that Mary Craig told Jeffers 
that it was not right to change Rigby™s pay.  April Craig testified that when she noticed that 

Respondent was not paying her for overtime when she worked 
double shifts she had her mother speak to Tracy, who is the 
payroll clerk, and sometimes the situation was corrected; that a 
few times she went with her mother; that Jeffers told her that 
she needed to come to her by herself; that she overheard Jack-
son and her mother talk about the problem they were having 
with a raise, namely, that they 
were supposed to get a raise and 
they did not; and that she overh
eard her mother and Jackson ask 
Jeffers when they were going to get the raise and Jeffers said 
that she would have to speak with Cochran. On cross-
examination April Craig testified that the conversation between 
Jeffers and her mother and Jacks
on about their raise took place 
in the kitchen where all the other dietary aides were working; 
and that she had no trouble hearing the conversation. On redi-
rect April Craig testified that her mother went to speak to 
Jeffers and Tracy more than she, April, went alone to try to get 
the situation straightened out. 
General Counsel™s Exhibit 13 
shows corrections to April Crai
g™s pay. And General Counsel™s 
Exhibits 14 and 15 cover Mary Craig™s above-described pay 
raise. Regarding Respondent™s em
ployee handbook, General 
Counsel™s Exhibit 8, Jeffers testif
ied that the last four pages of 
the handbook deal with written 
warnings, suspensions, and 
terminations. 
In November 1997 Mary Craig, along with Jeffers and the 
other employees in the dietary department, attended a meeting 
in Lisa Cochran™s office. Cochran, as the administrator of the 
involved facility, oversees the day-to-day operations of the 
facility, supervises all the department heads and directs all em-
ployees.
7 At the meeting, Cochran indicated that Jeffers did not 
know how to handle the situation in the kitchen, namely, that 

people could not get along. Mary Craig testified that Cochran 
said that she was going to see if she could help; that Cochran 

told those present that she want
ed to have everything out on the 
table, and she wanted those present to say exactly what they 

thought so that she could get things ironed out; that when she 
was asked to give her opinion as to what the problems were she 
said that here only problem was with Bob Monson, an em-
ployee who worked in the kitchen, in that he was rude to the 
nurses aides, expected her to do his work even though the in-
volved job was not part of her j
ob description, and, made snide 
remarks about her; that Monson said the she was lying; that she 
then indicated that she would only discuss business matters 
with Monson8; that Cochran then asked her why she could not 
get along with everyone; that she got along with everyone ex-
cept Monson; that Cochran then said ﬁ[i]f you can™t get along 
 7 She has been the administrator 
of the facility since March 1997. 
Before that she was the regional ad
ministrator for the parent company 
of Respondent. Cochran testified that
 neither Respondent nor its parent 
organization, to her knowledge, ever
 adopted a rule prohibiting em-
ployees from discussing their wage
s amongst themselves, she has never 
adopted such a rule and Jeffers does not have the authority to adopt 
such a rule for the Company; that 
neither April Craig, Rigby nor Jack-
son were ever disciplined or admo
nished for speakin
g to Mary Craig 
about their compensation; and that no employees have ever been disci-

plined or admonished for speaking to any other employee about their 
compensation. 
8 Mary Craig testified that Jeffers
 did try to assign work schedules 
such that she and Monson would not work together any more than 
necessary.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 524with anybody, why are you hereﬂ and she said ﬁ[a]fter all I™ve 
done for this placeﬂ and she got up and walked out saying ﬁend 
of meetingﬂ; that she was concerned about the time because she 
had to prepare dinner or the meal was going to be late; that after 
the meeting no one from manage
ment said anything to her 
about getting along with Monson 
or about her attitude; and that 
no one told her that she was not
 doing her job correctly after 
this meeting. Rigby testified 
that she had problems with Mon-
son; that Monson talked about people behind their backs; that 
Monson had trouble getting his work done as quickly as some 
of the other people; and that Monson did not get as much work 
done as the other dietary aides. April Craig testified that Mon-
son was rude with people and when the nurses aides asked him 
to get something he would tell them whenever he had time; that 
Monson got rude with her one time; that at the beginning of this 
meeting Cochran told the employees to say exactly what they 
thought because if they did not the tension in the kitchen would 
never get resolved; that none of
 the employees volunteered so 
Cochran asked each of the employees and they said that they 

did not have any problems; that when Cochran asked Mary 
Craig she said that she and Monson did not get along because he was rude and he would talk back; and that when her mother 

finished talking she got up and walked out of the room. On 
cross-examination April Craig testified that it was her under-
standing that an employee should 
remain in this meeting until Cochran called the meeting to an end; that her mother was loud 

at this meeting when she was 
talking about her and Monson not 
getting along; that her mother said that she and Monson would 
not talk unless it pertained to th
e job; and that she complained 
to Jeffers about Monson more than
 once. Cochran testified that 
this was the first such meeting she held since she came back to 
the facility as the administrator; that after the meeting she did 
not issue any reprimands to Monson or discuss with him getting 
along with other employees; and that she discussed Monson 
with Jeffers but she did not know if Jeffers ever discussed it with Monson and she was not aware that Jeffers ever put any-
thing in writing to Monson. 
On December 10, 1997, April Craig came home and told her 
mother, who was not working that day, that she had quit her job 
at Respondent because another employee, Gladys Kelly, had 
been making snide remarks about her.
9  Mary Craig testified 
that April asked her to retrieve her cigarette case, which con-
tained money, from Respondent™s
 facility where she had mis-
takenly left it; that she went 
with her husband to Respondent™s 
facility to retrieve the cigarette case that evening; that as she 
entered Respondent™s facility through the back entrance where 
employees normally enter, she 
overheard Monson telling Jef-
fers that April Craig was lying on him and April had not been 

bringing up her supplies, and Jeffers agreed with him; that she 
asked Jeffers how she could say 
those things knowing that they 
were not true, and she told Jeffers that she had fallen in the 
kitchen and she could not locate the papers she needed to fill 
out; that she told Jeffers that she was not being fair to her; that 
Jeffers said that she was going to 
fire or get rid of whoever was 
making trouble in the kitchen; that she said, ﬁMary you don™t 
have any reason to fire meﬂ; that she told Jeffers that she better 
have a good reason for firing her because somebody could be 
sued if there was not a good reason; that she told Jeffers that 
she would sue her too; that at 
that point her husband started 
                                                          
 9 April Craig had given Respondent 1-month notice and she had 
planned to quit about December 13, 1997. 
honking the horn and while Jeffers hollered ﬁ[c]ome back hereﬂ 

she told Jeffers that she had to go; and that she worked for 2 or 
3 days after this conversation.
 On cross-examination Mary 
Craig testified that there was a note in the communications 
book which the dietary employees and Jeffers used to commu-
nicate dated December 10, 1997; 
and that the note referred to 
the inability of the dietary employees to work together. 
On December 11, 1997, a nurse came into the kitchen. Mary 
Craig testified that she could only remember the nurse™s first 

name, Paula; that the nurse was crying and her face was swol-
len; that she asked the nurse what was wrong and the nurse said 
that she had been passed over for a job that she should have 
received; that she told Paula, in Monson™s presence, that she 
should file a grievance against the 
director of nursing; that no 
one from management said anythi
ng to her about this conversa-tion; that on another occasion while she was wiping off tables 
in the dining room a nursing aide was griping about the way 

she was being treated and said ﬁif we had a unionﬂ; and that at 
this point she said to the nurses aide ﬁ[i]f we had a union they 
would not treat any of us this wayﬂ loud enough for the nurses 
at their station to hear, and the 
nursing director was standing at 
the station at the time; and that no one said anything to her 
about her statement. On cross-examination Mary Craig testified 
that the nurse™s name was Donna McKenzie; and that she did 
not go to anyone in administra
tion about McKenzie™s problem 
but she did make her statement loud enough so that the director 
of nursing would hear her. 
On December 15, 1997, Mary Craig was terminated. Jeffers 
testified that she was present when this occurred and that Mary 
Craig was not given a reason for being terminated. Mary Craig 
testified that she came to the Re
spondent™s facility to tell Jef-
fers that she was sick; that when she told Jeffers that she had 
the flu Jeffers asked her to acco
mpany her to Cochran™s office; 
and that Cochran terminated her and Cochran refused to tell her 

why, saying, ﬁI don™t have to tell you, I don™t have to have a 
reason.ﬂ On cross-examination Mary Craig testified that she 

received and read the employee manual when she was hired; 
that the manual indicates that 
Respondent has the right to ter-
minate any employee at any time 
for any reason with or without 
notice; and that when she was fired Cochran said that there was 
no reason. Cochran testified th
at under Respondent™s personnel policies she only states that sh
e is terminating without cause 
and that is the end of the disc
ussion that she is supposed to 
have; that Jeffers told her on December 15 or 14 that she 

wanted to fire Mary Craig; that she does not work on Sunday so 
Jeffers would have spoken to her on Monday December 15, 
1997; that she did not conduct an 
independent investigation but 
rather relied solely on Jeffers; 
that she was aware that Respon-dent had not given any final warning to Mary Craig; that she 
was aware that Mary Craig ha
d not been given any written 
reprimand; that MaryCraig had not been given any kind of 
documentation to show that anything that she was doing was 
unsatisfactory; that Mary Craig 
had not been given any written 
notice that her performance or 
anything had continued to be 
unsatisfactory or had been unsatisfactory since that meeting in 
Cochran™s office; and that Mary Craig had not been given any 
warning at all. When called by
 Respondent as a witness Coch-
ran testified that she did not become aware of Mary Craig™s 
complaints to supervisors about employees™ pay, hours, etc. 
until after Mary Craig had been terminated; that neither Re-
spondent nor its parent compan
y require that a termination 
notice be placed in the employ
ee™s file; and that Respondent 
 MAIN STREET TERRACE CARE CENTER 525 does not have any standards with 
respect to termination without cause. Subsequently Cochran tes
tified that the action she took 
on December 15, 1997, with respect
 to Mary Craig was based 
solely
10 on Jeffers™ recommendation and what she was told by 
Jeffers, namely, 
 [t]hat Mary Craig was not getting along with her coworker 
and that there . . . were several disruptions within the work-
place, such as crying . . . loud voice, talking very loudly or 
shouting . . . banging pots and pa
ns around  . . . and that was 
disruptive to the workplace and to the home itself, being 
where the kitchen and serving area are located. 
 Mary Craig testified that she did not cry a lot at work but that 
on one occasion in October or
 November 1997 when she lost 

her husband™s $300 eyeglasses she cried while at work and she 
talked to Jeffers about it. 
With respect to banging pots and pans, Mary Craig testified 
that the pots and pans were put 
away wet and apparently placed 
inside one and another, and as 
they dried there was suction and 
they were really hard to get 
apart. Consequently, when she 
pulled hard to get them apart ﬁthe pans flew.ﬂ 
On rebuttal Mary Craig testified that the only time she 
banged pots and pans in the kitchen between the November 
1997 meeting in Cochran™s office and December 15, 1997, was 
when she could not get them apart; that the pots and pans were 
placed inside one another and th
ey formed a vacuum or suction 
and she had to pry them apart and one time a nurse named An-

nie came in to make sure that she did not fall since she heard 
the pans bang; that she did not routinely bang pans around like 
that; that she did not shout frequ
ently in the kitchen; that she 
talks loud but she did not talk any louder than she did in Sep-
tember 1997 before she received her outstanding evaluation; 
and that the only thing that she did during the period after the 
meeting in Cochran™s office and when she was terminated that 
she did not do in September before
 she received the outstanding 
evaluation was to mention the word ﬁgrievanceﬂ and to say 

what she felt about the union. 
With respect to employees who had been terminated in the 2 
years preceding the hearing herein, Cochran testified that she 
discharged two employees for ca
use, Abby Caldwell and Mary 
Craig; that on the payroll form 
for Caldwell her assistant wrote 
ﬁTerminated without causeﬂ; that Respondent™s policy states 
termination without cause and sh
e personally terminated Cald-
well without cause; that she had a reason for terminating Cald-
well, namely, attitude; that she had several complaints from 
family members and coworkers 
that Caldwell was rude and 
there were some charting and documentation issues also; that 
there are written reprimands in Caldwell™s file; that Mary Craig 
was terminated without cause; that
 she had reasons to terminate 
Mary Craig, namely, an unwill
ingness to get along with her 
coworker and disrupting the work atmosphere; that there are no 
reprimands in Mary Craig™s fi
le; and that Ruth Knokle was a 
cook in the dietary department 
who was terminated by Respon-
dent, and she had a reprimand in her personnel file. 
                                                          
 10 Cochran subsequently testified 
that other staff members occasion-
ally asked her what was going on in the kitchen but they never specifi-
cally mentioned Mary Craig but Je
ffers told her what was going on. 
Cochran conceded that the affidavi
t she gave to the National Labor 
Relations Board (the Board) says nothing about other employees saying 

that there were disruptions in the kitchen. 
Analysis 
Paragraph 4 of the complaint alleges that since about July 5, 
1997, and thereafter, Respondent 
has promulgated a rule pro-
hibiting employees from discussing their wages among them-
selves, and that such rule was promulgated to discourage em-
ployees from engaging in concerted 
activities. On brief, counsel 
for the General Counsel points out that the Board has long held 
that an employer violates Section 8(a)(1) of the Act when a 
supervisor directs employees that they are not permitted to 
discuss their pay or wages among themselves, 
Automatic Screw 
Products Co., 306 NLRB 1072 (1992), and 
Independent Sta-
tions Co., 284 NLRB 394, 396 (1987). Respondent, on brief, 
argues that there is and was no such orally promulgated rule 

prohibiting employees from discussing wages amongst them-
selves and thus no proof of such a rule; that if anything, such a 
rule (if in existence) was more honored in the breach then in 
enforcement; and that none of
 the employees who discussed 
their wages with other employees were disciplined. Mary 
Craig™s testimony regarding what Keister told her when she 
was hired about the prohibition regarding discussing her wages 
with other employees is credit
ed. Keister worked for Respon-dent at the time of the hearing he
rein. Keister did not testify and 
deny that she made this statement to Mary Craig. Jeffers admit-
ted that as dietary manager she told employees that the owner 
did not want everyone talking about how much money other 
people were making. And Jeffers
 did not deny April Craig™s 
testimony that Jeffers told her that she was not allowed to dis-

cuss her paycheck with anyone. April Craig™s testimony is 
credited. Two different dietary 
managers told employees about 
this rule. As the Board pointed out in 
Automatic Screw Prod-ucts Co., supra, the discussion by empl
oyees of their salaries or 
wages is an inherently concerte
d activity clearly protected by 
Section 7 of the Act. And as pointed out in 
Independent Sta-
tions Co., supra, the mere existence of the rule inhibiting pro-
tected conduct, even if not enforced, constitutes an unlawful 
interference in violation of Section 8(a)(1) of the Act. By 

promulgating such rule and advising employees of such rule 
Respondent violated Section 8(a)(1) of the Act. 
Paragraph 6 of the complaint 
alleges that on December 15, 1997, Respondent discharged its employee Mary Craig because 
she engaged in the concerted act
ivities described above and to 
discourage employees from engaging in these activities. On 
brief, counsel for the General Co
unsel contends that a violation 
of the Act will be found if the employee engaged in protected 

concerted activity, Respondent wa
s aware of the nature of the 
activity and the decision to di
scharge was motivated by the 
protected concerted activity, 
Independent Stations
, supra at 
405, citing Meyers Industries, 268 NLRB 493 (1984); that after 

the General Counsel has establ
ished unlawful motivation, the 
burden shifts to the respondent to demonstrate that it would 

have engaged in the same action 
in the absence of the protected 
conduct, Rogers Environmental Contracting
, 325 NLRB144 
(1997), citing Wright Line, 251 NLRB 1083 (1980); that the 
action undertaken by Mary Craig 
as the representative of the 
other employees, in taking thei
r problems to management, is 
clearly protected, 
El Gran Combo, 853 F.2d 996 (1st Cir. 1988); that Mary Craig™s statemen
ts at the meeting in Coch-
ran™s office when she complained about Monson were an out-

growth of concerns shared by other employees including Rigby 
and April Craig and as such Mary Craig™s statements were 
protected concerted activity, 
Salisbury Hotel, 283 NLRB 685 
(1987); that Mary Craig™s statements to Jeffers on December 10 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526about obtaining unemployment insurance for April Craig is 
protected activity, 
S & R Sundries, Inc
., 272 NLRB 1352 
(1984); that Mary Craig™s statement to Donna McKenzie on 

December 11, 1997, is protected activity, 
Parkway
 Manor-Village Inn,
 299 NLRB 574, 575 (1990); that the director of 
nursing did not deny that he heard Mary Craig™s statement to 
McKenzie; that Mary Craig™s actions with respect to (a) the 
delay in the raise promised to her and Jackson, and (b) the mis-
takes in April Craig™s pay were concerted in nature since they 
related to conditions of employme
nt that are matters of mutual 
concern, 
Salisbury Hotel, Inc.
, supra, citing 
Meyers Industries
, 281 NLRB 882 (1986); that Respondent
™s resentment of Mary 
Craig™s concerted protected activity was demonstrated by 
Jeffers™ telling April Craig to handle her own complaints and 
not involve her mother; that 
Respondent did not show that Mary Craig engaged in miscon
duct which would warrant ter-
mination; that Respondent did not explain its failure to follow 
its progressive discipline system
 described in its employee 
handbook; and that the conclusion that Mary Craig was fired in 

retaliation for her protected concerted activity is Abundantly 
supported by the record. Respondent, on brief, argues that Mary 

Craig™s walking out of the November 1997 meeting in Coch-
ran™s office was grounds for im
mediate suspension of employ-
ment. Respondent also takes the 
following position at page 5 of 
its brief:  
 On December 10, Craig told Mary Jeffers she did not think 
Mary was treating her fairly and Mary disagreed with her (Tr. 
62). Mary Jeffers allegedly stated that she was going to fire 
the entire kitchen staff because of all the trouble occurring in 
the kitchen (Tr. 62). Craig threatened Mary Jeffers with a per-
sonal lawsuit (Tr. 62, 63). When Craig™s supervisor, Mary 
Jeffers, insisted on her discussing her threats, she refused and 
left the facility (Tr. 63). The next time Craig reported for work 
she was escorted to the Administrator™s office and her em-
ployment was terminated (Tr. 65). 
 And Respondent concludes by as
serting that Respondent was 
not required to offer a reason fo
r termination of Mary Craig; 
and that Mary Craig was not terminated for any reason related 
to any protected concerted activity. 
One gets the impression from reading the portions of Re-
spondent™s brief set out above 
that Respondent is taking the 
position that Craig was or could have been terminated for 

cause. With respect to the November meeting in Cochran™s 
office, no disciplinary action was 
taken against Mary Craig at 
the time. And when Cochran rec
ited the reasons Jeffers gave on 
December 15, 1997, for terminating Mary Craig this was not 
included among the reasons given.
 The record does not support 
Respondent™s assertion that Crai
g was terminated the next time she reported for work after her December 10, 1997 conversa-

tion with Jeffers. According to 
General Counsel™s Exhibit 4, Mary Craig was scheduled to work on December 11 and 12, 

1997. She had her conversation with Donna McKenzie at Re-
spondent™s facility on December 11, 1997. Mary Craig testified 
that she worked 2 (possibly 3) days after this conversation. Her 
testimony is credited. Additiona
lly, Cochran did not indicate 
that this was one of the reas
ons cited by Jeffers on December 
15, 1997. 
The Board, in 
Independent Stations Co
., supra, which cites Meyers Industries, 268 NLRB 493 (1984), indicated as follows: 
 In general, to find an employee™s activity to be ﬁconcerted,ﬂ 
we shall require that it be engaged in with or on the authority 
of other employees, and not solely by and on behalf of the 

employee himself. Once the activity is found to be concerted, 
an 8(a)(1) violation will be found if, in addition, the employer 
knew of the concerted nature of the employee™s activity, the 
concerted activity was protected by the Act, and the adverse 
employment action at issue (e.g., discharge) was motivated by 
the employee™s protected concer
ted activity. [Footnote omit-
ted.]  
 As described above, Mary Crai
g engaged in protected con-
certed activity with respect to April Craig, Rigby, Jackson, 

Paula, and McKenzie. Without question, Respondent knew 
about the concerted nature of Ma
ry Craig™s activities with re-
spect to April Craig, Rigby, and Jackson. Indeed, Jeffers, in 

effect, told April Craig that she, Jeffers, did not want Mary 
Craig to continue her concerted activity with respect to April 
Craig. The director of nursing did not testify at the hearing 
herein to deny that he heard what Mary Craig said in her con-
versation with McKenzie on 
Thursday December 11, 1997. 
Mary Craig™s testimony that she said it loud enough for the 

director of nursing to hear is credited. On Monday, December 
15, 1997, when Mary Craig was 
discharged Respondent™s man-
agement was well aware of Mary Craig™s protected concerted 
activity. Mary Craig was an outstanding employee. She did not 
have any reprimands or warnings in her personnel file. The fact 
that she did not get along with Monson is understandable based 
on the record made herein. Other employees found Monson™s 
attitude and performance want
ing. Complaints about Monson 
had been made to Jeffers so management knew about his short-
comings. Cochran conceded that she spoke to Jeffers about 
Monson. The General Counsel has established that the Respon-
dent™s termination of Mary Craig was motivated by her pro-
tected concerted activity. 
Because the General Counsel has established unlawful moti-
vation, the burden shifts to the 
Respondent to demonstrate that 
it would have terminated Mary Craig even in the absence of the 
protected conduct. 
Wright Line, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981) cert. denied 455 U.S. 989 (1982), 
approved in NLRB v. Transportation Management Corp.
, 462 
U.S. 393 (1983). The test applies regardless of whether the case 
involves pretextual reasons or dual motivation, 
Frank Black Mechanical Services
, 271 NLRB 1302 fn. 2 (1984). As noted 
above, Respondent takes the position that it is not required to 
offer a reason for the termination of Mary Craig. This position 
might have merit if there was no question of unlawful motiva-
tion for the termination. But here the General Counsel has 
demonstrated that Respondent™s 
termination of Mary Craig was 
motivated by her protected concerted activity. The General 
Counsel has shown animus against the protected concerted 
activities of Mary Craig and a de
sire on the part of Respondent 
to discourage employees from e
ngaging in such activity were 
motivating factors in the termination of Mary Craig. Conse-
quently, by law, the burden has 
shifted to Respondent to dem-
onstrate that it would have terminated Mary Craig even in the 

absence of the protected condu
ct. Respondent has not rebutted 
the General Counsel™s showing. 
Respondent has not shown that 
it would have terminated Mary Craig in the absence of her pro-
tected concerted activities. What Jeffers allegedly told Cochran 
on December 15, 1997, does not withstand scrutiny. There was 
no investigation, and what Jeffers allegedly said, when exam-
ined in the light of the record made herein, would not justify 
terminating someone. As alleged 
in the complaint, Respondent 
violated Section 8(a)(1) of the Act. 
 MAIN STREET TERRACE CARE CENTER 527 CONCLUSIONS OF 
LAW 1. Main Street Terrace Care Center is an employer engaged 
in commerce within the meaning of Section 2(6) and (7) of the 
Act. 
2. By promulgating a rule 
prohibiting employees from dis-
cussing their wages among themselv
es to discourage employees 
from engaging in concerted activities, the Respondent violated 
Section 8(a)(1) of the Act. 
3. By terminating Mary Craig because she engaged in pro-
tected concerted activity and in order to discourage other em-
ployees from engaging in such 
activity, the Respondent vio-
lated Section 8(a)(1) of the Act. 
4. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
REMEDY Having found that the Respondent engaged in and is engag-
ing in certain unfair labor practices within the meaning of Sec-
tion 8(a)(1) of the Act, I shal
l recommend that the Respondent 
be ordered to cease and desist therefrom and take certain 
affirmative action designed to e
ffectuate the purposes of the
 A                                                          
ct. 
Having found that the Respondent unlawfully discharged 
Mary Craig, it will be recommended that the Respondent be 
ordered to reinstate her to her former position and make her 
whole for any loss of earnings and benefits she may have suf-
fered as a result of the Res
pondent™ unlawful conduct, in the 
manner prescribed in 
F.W. Woolworth Co
., 90 NLRB 289 
(1950), with interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On the foregoing findings of fact, conclusions of law, and on 
the entire record, I issue the following recommended
11 ORDER The Respondent, Main Street Terrace Care Center, Philadel-
phia, Pennsylvania, its officers, 
agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Promulgating and maintainin
g a rule prohibiting employ-
ees from discussing their wages among themselves to discour-
age employees from engaging in concerted activities. 
(b) Discharging its employee Mary Craig because she en-
gaged in protected concerted ac
tivities and to discourage em-ployees from engaging in these activities.  
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Mary 
Craig full reinstatement to her 
former job or, if that job no 
longer exists, to a substantiall
y equivalent position, without 
prejudice to her seniority or any other rights or privileges pre-
viously enjoyed. 
(b) Make Mary Craig whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
                                                           
11 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes.  
her, in the manner set forth in the remedy section of the deci-
sion. (c) Within 14 days from the date of this Order, remove from  
its files any reference to the unlawful discharge, and within 3 
days thereafter notify Mary Craig in writing that this has been 
done and that the discharge will not be used against her in any 
way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under thee terms of this 
Order. (e) Within 14 days after service by the Region, post at its 
Philadelphia, Pennsylvania facility copies of the attached notice 
marked ﬁAppendix.ﬂ
12 Copies of the notice, on forms provided 
by the Regional Director for Region 9, after being signed by the 

Respondent™s authorized agent, shall be posted by the Respon-
dent and maintained for 60 consecutive days in conspicuous 
places, including all places where notices to employees are 
customarily posted. 
Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-

ees employed by the Respondent 
at any time since July 5, 1997. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 promulgate and maintain a rule prohibiting you 
from discussing your wages am
ong yourselves to discourage 
you from engaging in concerted activities. 
WE WILL NOT
 discharge any employee because they engage in 
protected concerted activities and we will not discourage em-
ployees from engaging in these activities. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce you in the exercise of the rights guaranteed to 
you by Section 7 of the Act. Section 7 of the Act gives employ-
ees these rights:   
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
 12 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL 
within 14 days from the date of the Board™s Order, 
offer Mary Craig full reinstatement to her former job or, if that 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to her seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL 
make Mary Craig whole for any loss of earnings 
and other benefits suffered as a 
result of her discharge, less any 
net interim earnings, plus interest. 
WE WILL 
within 14 days from the date of the Board™s Order, 
remove from our files any refere
nce to the unlawful discharge 
of Mary Craig, and 
WE WILL 
within 3 days thereafter, notify her 
in writing that this has been done and that the discharge will not 
be used against her in any way. 
 MAIN STREET TERRACE CARE CENTER
   